DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric machine and transmission recited in claim 7 and  the drive units arranged at a middle of the axle as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 7 and 13.  The phrase “the spring-loaded brakes” recited in claims 7 and 13 is indefinite.  It is unclear whether the phrase is intended to limit the at least one spring loaded brakes to a single spring loaded brake or whether Applicant intends to refer back to the previously recited at least one spring loaded brakes which may include a plurality of spring loaded brakes.  For examining purposes, Examiner has interpreted the phrase to refer to the at least one spring loaded brakes.
Re: claims 7 and 8.  The phrase “brakes being arranged radially” is indefinite.  It is unclear because it raises the question “radially with respect to what?”.  For example, claim 13 recites “brakes being arranged perpendicularly relative to the lateral axis”.  A similar issue exists with the phrase “brakes are arranged rotated through 90 degrees” in claim 8 since it raises the question 90 degrees from what?
Re: claim 7.  The phrase “a new position” is indefinite.  It is unclear what is meant by a new position as no other position was previously recited.
Re: claims 9 and 10.  The phrase “comprise transmissions” is indefinite.  It is unclear to the Examiner whether the transmission recited in claims 9 and 10 include or are different from the transmission recited in claim 7.
Re: claim 12.  The phrase “vehicle brakes” is indefinite.  It is unclear to the Examiner whether the vehicle brakes in claim 12 are intended to be the same or different from the spring loaded brake as a parking brake recited in claim 7.
The remaining claims are indefinite due to their dependency from claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figure 1 (APA) in view of WO-0112495 (WO’495).
Re: claims 7, 8, 10, and 13. APA shows in figure 1 an electrically driven axle comprising: electrical drive units 4 being arranged symmetrically around an axle body 1, the drive units 4 having an electric machine and a transmission as described in paragraph [0004], at least one spring-loaded brake 3 as a parking brake, but is silent with regards to the at least one spring-loaded brake 3 being arranged radially, thus enabling the spring-loaded brake 3 to be released from brake cylinders of the at least one spring-loaded brake by virtue of a new position of a release spindle.
WO’495 teaches in figure 4 the use of a at least one spring loaded brake as a parking brake 18 being arranged radially and perpendicularly or 90 degrees particularly with respect to the axle 35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the at least one spring loaded brake of APA, to have been radially/perpendicularly arranged with respect to the axle, as best understood, in view of the teachings of WO’495, in order to provide a means of more efficiently arranging the components using the provided space to facilitate accessing the various components particularly for replacements or repairs.
	Re: claim 11.  APA, as modified, teaches in figure 1 of APA the limitation wherein the drive units are arranged at a middle of the axle or particularly the radial middle of the axle 1 as best understood.
	Re: claim 12. APA, as modified, teaches in figure 1 of APA the limitation wherein the at least one spring loaded brake is arranged between the vehicle brakes or brake disc 5 and the drive units 4.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art figure 1 (APA) in view of WO-0112495 (WO’495) as applied above, and further in view of US Patent Application 2009/0071277 to Bader et al.
Bader et al. teach in paragraph [0005] the use of a vehicle transmission having a countershaft design.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transmission of APA, as modified, to have been a countershaft design, in view of the teachings of Bader et al., in order to provide a means of gaining torque multiplication and mechanical advantage.
      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2006/0208445 to Gideon and GB-2071212 teach the use of similar assemblies in which the spring brake unit is arranged perpendicular with respect to the axle and US Patent Application 2014/0171259 to Genise teaches the benefits of a transmission in a countershaft design being torque multiplication and mechanical advantage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 15, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657